Mr. Presiding Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1752*—when judgment affirmed for insufficiency of abstract. Where, on review of a judgment on a writ of error, papers and documents, received in evidence in the trial court and referred to in the plaintiff in- error’s brief and argument as being insufficient to support the judgment, do not appear in the abstract of record either in whole or in part, or. in substance, the court will not search the record to find grounds for reversal, but judgment may properly be affirmed on the ground that it will be presumed that they were sufficient to support the conclusion reached by the trial court. 2. Fraud, § 115*—when evidence insufficient to sustain judgment. In an action for deceit to recover money expended by the plaintiff in redeeming from a sale of property for an unpaid special assess, ment which the plaintiff claimed the defendant-grantor represented as having been paid, evidence held insufficient to support a judgment for the plaintiff. 3. Contracts, § 256*—when previous negotiations merged in written contract. A written contract executed between parties supersedes all prior negotiations, representations and agreements upon the subject.